United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-402
Issued: December 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 7, 2010 appellant, through his attorney, filed a timely appeal from an
August 25, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule
award case.
ISSUE
The issue is whether appellant has established that he is entitled to a greater than 11
percent permanent impairment of his right upper extremity, for which he received a schedule
award.
On appeal appellant’s counsel contends that OWCP’s delay in adjudicating appellant’s
schedule award claim violated his due process rights and that the schedule award is a property

1

5 U.S.C. § 8101 et seq.

right protected by the United States Constitution. He also contends that there is an unresolved
conflict in the medical opinion evidence.
FACTUAL HISTORY
On June 13, 2006 appellant, then a 60-year-old letter carrier, filed a traumatic injury
claim alleging that on that day he injured his right shoulder when he fell on it after slipping on a
step. OWCP accepted the claim for a sprain of the shoulder and upper arm, right shoulder
rotator cuff tear, right shoulder impingement syndrome and right shoulder rotator cuff syndrome
bursitis. It also accepted appellant’s November 14, 2007 recurrence claim and authorized right
shoulder arthroscopic surgery.
In a February 5, 2009 report, Dr. Nicholas Diamond, an osteopath, concluded that
appellant had a 21 percent right upper extremity impairment using the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). A physical examination revealed acromioclavicular joint and anterior cuff tenderness
and no winging of the scapula.
On April 9, 2009 appellant filed a claim for a schedule award.
In a September 2, 2009 report, submitted by counsel on September 10, 2009, Dr. Craig
Uejo, a Board-certified occupational medicine physician, reviewed Dr. Diamond’s February 5,
2009 report. He found that appellant had an 11 percent permanent impairment of the right upper
extremity under the sixth edition of the A.M.A., Guides. Dr. Uejo noted that, based on the
diagnosis, an impairment rating could be considered under either loss of range of motion or an
evaluation based on postdistal clavicle resection and acromioclavicular joint injury. He noted a
class 1 impairment rating for status post clavicle resection using Table 15-5, page 403 resulted in
a default impairment rating of 10 percent. Dr. Uejo then referred to the grade modifiers for
functional history adjustment under Table 15-7 and section 15.3a on page 406. He assigned a
grade 2 modifier for pain and symptoms with normal activity +/- medication for symptom
control. For the physical examination adjustment, Dr. Uejo found that, under Table 15-8, page
408 and section 15-3b, page 407, appellant was assigned a grade 1 modifier based on appellant’s
atrophy and mild motion loss. Under clinical studies adjustment, Dr. Uejo found under Table
15-9, pages 410-11 and section 15-3c, page 407 that appellant had a grade 1 modifier as there are
diagnostic studies confirming the diagnosis. He noted the net adjustment of +1 resulting in
going from a grade C to a grade D or an 11 percent impairment under the right upper extremity
impairment. Dr. Uejo noted that, based on the diagnosis, an impairment rating could be
considered under loss of range of motion. Using Table 15-34, page 475 and section 15.7g, page
472, he determined that appellant had an eight percent impairment for loss of range of motion.
Dr. Uejo noted that range of motion cannot be combined with diagnosis-based impairments and
that the diagnosis-based method yielded the greatest impairment, which was 11 percent.
In a September 4, 2009 report, Dr. David Weiss, an osteopath and associate of
Dr. Diamond reviewed the September 2, 2009 report and noted his concurrence with Dr. Uejo’s
impairment rating.

2

On April 19, 2010 Dr. Henry J. Magliato, an OWCP medical adviser, reviewed
Dr. Uejo’s September 2, 2009 report, Dr. Weiss’ September 4, 2009 report and Dr. Diamond’s
February 5, 2009 report. He concurred with Dr. Uejo’s finding of an 11 percent right upper
extremity impairment.
By decision dated May 6, 2010, OWCP granted appellant a schedule award for an 11
percent impairment of the right upper extremity. The award ran for 34.32 weeks from
February 5 to October 3, 2009.
On May 14, 2010 appellant’s counsel requested a review of the written record by an
OWCP hearing representative.
By decision dated August 25, 2010, OWCP’s hearing representative affirmed the
May 14, 2010 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.

3

History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).7
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8

The net

ANALYSIS
OWCP accepted that appellant sustained a sprain of the shoulder and upper arm, right
shoulder rotator cuff tear, right shoulder impingement syndrome and right shoulder rotator cuff
syndrome bursitis as a result of his June 13, 2006 employment injury.
In a September 2, 2009 report, Dr. Uejo reviewed the clinical findings of Dr. Diamond,
appellant’s attending physician, contained in Dr. Diamond’s February 5, 2009 report. He found
that appellant had a 11 percent permanent impairment of the right upper extremity under the
sixth edition of the A.M.A., Guides. In calculating the percentage of impairment, Dr. Ujeo used
a diagnosis-based method instead of range of motion as the diagnosis-based method resulted in a
higher impairment rating. Using Table 15-5, page 403, he determined that appellant had class 1
impairment rating for his status post clavicle resection, resulting in grade C or 10 percent
impairment. Dr. Uejo then referred to the grade modifiers for functional history adjustment
under Table 15-7 and section 15.3a on page 406, he assigned a grade 2 modifier for pain and
symptoms with normal activity +/- medication for symptom control. For the physical
examination adjustment, he found that under Table 15-8, page 408 and section 15-3b, page 407
appellant was assigned a grade modifier 1 based on appellant’s atrophy and mild motion loss.
Under clinical studies adjustment, Dr. Uejo found under Table 15-9, pages 410-11 and section
15-3c, page 407 that appellant had a grade 1 modifier as there are diagnostic studies confirming
the diagnosis. He noted the net adjustment of +1 resulting in going from a grade C to a grade D
or an 11 percent impairment right upper extremity impairment.
Dr. Magliato, OWCP’s medical adviser, reviewed Dr. Uejo’s report and concurred with
his finding of a 11 percent right upper extremity impairment. There is no evidence supporting
that appellant has a greater right upper extremity impairment. Thus, he has not established
entitlement to greater than an 11 percent right upper extremity impairment.
On appeal, appellant asserts that he has property right in a schedule award benefit under
the fifth edition and a protected property interest cannot be deprived without due process, citing
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976), but these
cases held only that a claimant who was in receipt of benefits (in Goldberg public assistance, and
in Mathews social security benefits) could not have those benefits terminated without procedural
due process. In this case, appellant is simply making a claim for a schedule award. He is not in
receipt of schedule award benefits nor is OWCP attempting to terminate any benefits. Appellant
has not established a vested right to a schedule award decision under the fifth edition of the
A.M.A., Guides, nor has appellant identified any procedural due process which he has been
denied. In Harry D. Butler,9 the Board noted that Congress delegated authority to the Director
7

A.M.A., Guides (6th ed. 2009), pp. 383-419.

8

Id. at page 411.

9

43 ECAB 859 (1992).

4

regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.10 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.11 The applicable date of the sixth
edition is as of the date the schedule award decision was reached. It is not determined by either
the date of maximum medical improvement or when the claim for such award was filed. Thus,
appellant’s argument is inapplicable to the present case.
Appellant’s counsel on appeal also alleged that there was an unresolved conflict of
medical opinion evidence between Dr. Diamond, for appellant, and OWCP’s medical adviser, for
the government that required resolution by an impartial medical specialist. The Board finds that
Dr. Diamond’s opinion is insufficient to create a conflict in the medical opinion evidence as he
did not utilize the appropriate edition of the A.M.A., Guides. Dr. Uejo provided a thorough
report correctly applying the sixth edition of the A.M.A., Guides based on Dr. Diamond’s
clinical findings. Both Dr. Weiss, an associate of Dr. Diamond for appellant, and OWCP’s
medical adviser, Dr. Magliato, reviewed Dr. Uejo’s report and concurred with Dr. Uejo’s
impairment rating. There is no conflict in the medical opinion evidence as Dr. Diamond’s
opinion was not based on the correct edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds appellant has no greater than an 11 percent right upper extremity
impairment.

10

Id. at 866.

11

FECA Bulletin, No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2010 is affirmed.
Issued: December 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

